

117 HR 3734 IH: To amend title 23, United States Code, to increase the Federal share payable for certain projects in environmental justice communities, and for other purposes.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3734IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Ms. Titus introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to increase the Federal share payable for certain projects in environmental justice communities, and for other purposes.1.Congestion mitigation and air quality improvement programSection 149(b) of title 23, United States Code, is amended—(1)in paragraph (8)(B) by striking ; or and inserting a semicolon;(2)in paragraph (9) by striking the period and inserting ; or; and(3)by adding at the end the following:(10)other projects that the Secretary determines to be more cost-effective in improving air quality than projects described in paragraphs (1) through (9)..2.Federal shareSection 120(b) of title 23, United States Code, is amended by adding at the end the following: (3)Environmental justice communities(A)In generalThe Secretary may increase the Federal share payable on account of a project or program eligible under section 149 by 10 percent, up to 100 percent of the total project cost of any such project, if the Secretary determines that the project benefits an environmental justice community through reducing adverse environmental exposures that may disproportionately impact such communities.(B)Environmental justice community definedIn this paragraph, the term environmental justice community means a community that is low-income or predominately populated by racial or ethnic minorities. .3.Formula modernization study(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Administrator of the Environmental Protection Agency, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a congestion mitigation and air quality formula modernization report.(b)AssessmentThe report under subsection (a) shall include an assessment by the Secretary as to whether the current apportionment method under section 104(b)(4) of title 23, United States Code, results in a distribution of funds that best achieves the air quality goals of section 149 of title 23, United States Code, taking into account the considerations described in subsection (c).(c)ConsiderationsTo support the assessment under paragraph (3), the Administrator shall provide an analysis of—(1)the factors that contribute to the current apportionment, including population, types of pollutants, and severity of pollutants;(2)the weighting of the factors listed in paragraph (1); and(3)the recency of the data used in making the apportionment under section 104(b)(4) of title 23, United States Code.(d)RecommendationsIf, under the assessment under subsection (b), the Secretary finds that modifying the current apportionment method under section 104(b)(4) of title 23, United States Code, would best achieve the air quality goals of this section, the Secretary shall, in consultation with the Administrator, include in the report under subsection (a) recommendations on a new apportionment method including—(1)the factors recommended to be included in such apportionment method;(2)the weighting recommended to be applied to the factors under subsection (c)(1); and(3)any other recommendations to ensure that the apportionment method best achieves the air quality goals of section 149 of title 23, United States Code. 